Citation Nr: 0217708	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of an injury of the left foot with 
degenerative arthritis and a strained left ankle, 
currently evaluated as 20 percent disabling, to include 
the issue of whether a separate rating is warranted for a 
left ankle disorder and the issue of entitlement to an 
extraschedular evaluation.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that assigned an 
increased rating of 20 percent for service-connected 
residuals of an injury of the left foot with degenerative 
arthritis.  


FINDINGS OF FACT

1.  The residuals of an injury of the left foot with 
degenerative arthritis is productive of no more than 
moderately severe impairment.

2.  Degenerative arthritis of the left ankle has been 
recognized as a residual of the left foot injury, and it 
is manifested by dorsiflexion from 0 to 20 degrees and by 
plantar flexion to 40 degrees, with pain on motion.  

3.  The veteran's service-connected residuals of an injury 
of the left foot with degenerative arthritis and a left 
ankle disorder do not present an exceptional or unusual 
disability picture rendering impracticable the application 
of the regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of an injury of the left foot with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2002).

2.  The criteria for the assignment of a separate 10 
percent disability rating, and not higher, for 
degenerative arthritis of the left ankle have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, and 5271 (2002).

3.  The evidence does not warrant referral for 
consideration of an extraschedular rating for the 
veteran's service-connected residuals of an injury of the 
left foot with degenerative arthritis and a left ankle 
disorder.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background

The service medical records disclose that in December 1969 
the veteran sustained a left foot injury while riding in a 
vehicle that was involved in a mine explosion.  
Specifically, he suffered a fracture-dislocation of the 
tarsal-metatarsal joint.  He underwent surgery with a 
closed reduction of the dislocation and Steinmann pin 
fixation of the fracture.

The RO initially awarded entitlement to service connection 
for residuals of 
a left foot injury by rating action dated in September 
1971.  A noncompensable rating was assigned under 
Diagnostic Code 5284, effective from March 1971.  In April 
2000, the veteran requested that he be awarded an 
increased rating for this disability.  

Upon VA examination in June 2000, the veteran complained 
of stiffness and swelling which had persisted for more 
than 20 years.  He stated the big toe on his left foot was 
presently symptomatic with decreased feeling on the medial 
side of the left foot.  He added that his toe nail would 
come off yearly, and that he experienced pain, weakness, 
stiffness, swelling, inflammation, dislocation, locking, 
and lack of endurance.  He denied recurrent subluxation, 
instability, or fatigue.  

Additionally, the veteran stated that he had left foot 
symptoms on a daily basis lasting all day.  This was 
caused by walking and prolonged standing and was relieved 
by Aleve.  His function was reportedly limited because of 
pain with walking and especially with running, which was 
extremely painful.  Generally, he was able to perform 
daily tasks despite his pain and he denied any 
constitutional symptoms or current treatment for his joint 
condition or the use of any prosthetic implants.  The 
veteran was unemployed, having recently retired after 30 
years of work.

On physical examination, the veteran displayed appropriate 
posture and his gait and walk appeared to be adequate.   
He did not have signs of flat feet or hallux valgus.  His 
feet, bilaterally, showed no sign of abnormal weight 
bearing.  On close examination, his left foot was blue and 
cold, indicative of vascular changes, with the first digit 
flattened at the metatarsal phalangeal and proximal 
interphalangeal joints with his proximal interphalangeal 
joint not mobile.  Range of motion testing demonstrated no 
pain in any movements of the ankle mortise or left foot 
otherwise.  There were no calluses, tenderness, or 
swelling.  The veteran did have limited function of 
standing and walking due to increased dysfunction of the 
metatarsal phalangeal and proximal interphalangeal joints 
of the first toe, which interfered with push off in 
walking.  His feet displayed a normal arch with good 
weight bearing alignment of the Achilles tendon, 
bilaterally.  He had limited function of standing and 
walking due to increased pain with increased use of his 
left foot.

Intrinsic muscle strength of the left foot was 3/5.  Range 
of motion of the left ankle was 15 degrees of dorsiflexion 
and 40 degrees of plantar flexion, both active and 
passive, with normal range of motion of the ankle 
described as 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  There was no pain on range of motion.  
Range of motion was affected on the left ankle by lack of 
endurance and incoordination.  Sensory and motor function 
were functional with the exception of devoid sensation to 
light touch and pin prick over the left toes and laterally 
to mid arch.  It was also noted that the left foot had 
increased diaphoresis or sweating.  Coordination was 
appropriately normal.  Deep tendon reflexes of the ankle 
were bilaterally 2/5.  There was a scar at the metatarsal 
phalangeal joint of the great toe.  It was 2.75 
centimeters by .1 centimeter and linear with slight 
irregularity.  

X-rays of the left foot revealed multiple erosive changes 
at the bare areas of the fifth metatarsal phalangeal 
joint.  Erosive changes were also suggested at the heads 
of the fourth, third, and possibly at the great toe and 
metatarsal bones.  The fifth and first metatarsal 
phalangeal joints were mildly narrowed.  These findings 
were suggestive of rheumatoid arthritis.  There were 
moderate to severe degenerative changes involving great 
toe proximal interphalangeal joint.  Mild degenerative 
changes were also seen at the fifth proximal 
interphalangeal joint.  Degenerative changes were also 
suggested at the first through third tarsal metatarsal 
joints.  Small spur formation was seen at the insertion 
site of the plantar aponeurosis.  The impression showed 
findings suggestive of both rheumatoid arthritis and 
osteoarthritis. 

The diagnosis was degenerative traumatic arthritis of the 
left ankle and foot/osteoarthritis.  The examiner 
commented that the veteran could take out the trash, do 
light housework, make beds, wash clothes, and iron.  He 
could not drive long distances, shop for longer than 15 
minutes, or vacuum for greater than 5 minutes.   He could 
climb stairs carefully, but could not stock shelves, push 
a lawn mower or shovel.

By rating action dated in September 2000, the RO 
determined that the veteran's service-connected residuals 
of an injury of the left foot with degenerative arthritis 
warranted an increased rating of 20 percent, effective 
from April 26, 2000.  The veteran appealed the RO's 
decision to the Board.  

Private medical records from Barry Eibschutz, M.D. dated 
from 1998 to 2001 showed that the veteran was diagnosed 
with seropositive, erosive rheumatoid arthritis.  In 
October 2000, there was decreased subtalar range of motion 
on the left, swelling of the great toe, and tenderness of 
the metatarsal phalangeal joints.  In January 2001, the 
veteran complained of numbness and tingling of both feet.  
There was absent vibration sense in both toes and minimal 
vibration sense of the left ankle, absent on the right.  
The impression was likely peripheral neuropathy of the 
lower extremities of unclear etiology.  

In a February 2001 letter, Dr. Eibschutz reported that the 
veteran appeared to be developing a peripheral neuropathy 
of the lower extremities, though this had not been 
formally diagnosed by a neurologist.  He noted the 
veteran's assertions that the wounds he had received in 
Vietnam in 1969 contributed to the severity of his present 
rheumatoid arthritis.  Dr. Eibschutz indicated that though 
details of the injury were not available to him, the 
veteran stated that he had shrapnel wounds in the left 
foot and leg, and related that because of these wounds he 
had severe numbness in the left foot, limited mobility of 
the toes of the left foot, discoloration of the skin of 
the left foot, and severe swelling of the ankle and knee 
at times.  The veteran also reported an inability to stand 
for prolonged periods of time and accomplish his usual 
daily activities, as well as restricted mobility.

Also of record are private treatment records of the 
veteran from Lawrence J. Fogel, M.D., dated in 2001.  
Following neurologic evaluation, Dr. Vogel concluded that 
the veteran demonstrated an abnormal electromyogram and 
nerve conduction  studies of both lower extremities, 
consistent with demyelinating polyneuropathy, severe with 
motor involvement.  It was noted that this abnormality may 
be associated with chronic inflammatory demyelinating 
polyneuropathy.  

The veteran was re-examined by VA in December 2001.  He 
reported that over the last three to five years he had 
progressive loss of feeling in both feet, more so in his 
left foot.  Associated with this was pain at rest and with 
walking, stiffness, some swelling, occasional heat, 
redness, and fatigue.  He stated that this would bother 
him for most of the day and that he had very little relief 
of his symptoms.  Complicating the history was that of his 
rheumatoid arthritis.

The veteran asserted that because of his disability, he 
was unable to do a lot of his activities of daily living, 
such as climbing stairs, gardening, taking out the trash, 
pushing a lawnmower, shopping, walking, vacuuming, 
cooking, brushing his teeth, and even dressing.  He added 
that the present nature of his disability had left him 
unemployed since May 1999. 

Physical examination revealed that the veteran's gait was 
abnormal, as he favored his left side when he would walk.  
There was limited standing and walking, as standing for 
greater than 15 minutes increased pain in his knee and 
left side.  There was no evidence of abnormal weight 
bearing of the feet.  The veteran did use a cane to walk, 
more so in the last year. 

Examination of the feet demonstrated the left foot had 
slight pain with range of motion.  There did not appear to 
be any skin or vascular changes.  There was no hallux 
valgus on the left and the veteran did not require shoe 
inserts.  Examination of the left ankle showed no evidence 
of swelling, weakness,  instability, effusion, redness, or 
abnormal movement.  Range of motion showed dorsiflexion of 
zero to 20 degrees, with pain at 20 degrees, and plantar 
flexion of zero to 45 degrees, with pain at 45 degrees.  
Pain was experienced at the extremes of motion, and had 
the major functional impact.  Weakness, lack of  
endurance, incoordination, or fatigue did not limit the 
range of motion.  There was no evidence of focal or 
lateralizing neurologic findings.

X-rays of the left foot showed some arthritic change in 
the distal interphalangeal joint and the metatarsal-
phalangeal of the fifth digit.  A fracture or subluxation 
was not seen.  The impression was minimal osteoarthritic 
change involving the distal interphalangeal joint of the 
fifth digit and the metatarsophalangeal joint of the fifth 
digit.  The diagnosis was arthritis due to trauma of the 
left foot; status post left foot injury with residual of 
arthritis, as demonstrated on left foot x-ray, pain, and 
abnormal gait; and left ankle strain secondary to the 
residual left foot injury.

The examiner concluded that the veteran's usual occupation 
was limited due to the reduction in function of the lower 
extremities, as he was also unable to pursue any 
significant recreational activities.  In consideration of 
his foot disability, it was noted that the veteran should 
limit activities that would require prolonged standing and 
walking, especially on uneven ground, jumping, or walking 
on his tip-toes.   

In February 2002, the RO recharacterized the veteran's 
disability as degenerative arthritis of the left foot with 
a strained left ankle.  The 20 percent disability rating 
was continued.


B.  Legal analysis

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by the VA as of that date, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified by means of the discussions in 
rating decisions, statement of the case, and supplemental 
statement of the case of the rating criteria pertaining to 
his left foot disorder.  He has been informed, therefore, 
of what the medical evidence needs to show in order for a 
higher rating to be granted.  See also letter from the RO 
to the veteran, dated March 3, 2001.

VA also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means 
of a letter dated March 3, 2001.  The letter informed him 
who had the burden to produce or obtain specific 
information and evidence, including that he must produce 
certain information to enable VA to obtain certain 
evidence.  Therefore, VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claim, and of who is responsible for producing 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's treatment records from Barry 
Eibschutz, M.D. and Lawrence J. Vogel, M.D.  All medical 
records referenced by the veteran pertaining to treatment 
for his service-connected left foot disorder have been 
obtained.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has afforded the 
veteran two examinations, obtaining the medical opinions 
necessary to decide his claim.

Accordingly, the RO has considered the VCAA and the 
requirements of the VCAA have been met to the extent 
possible.  Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  


Schedular evaluation

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  Nevertheless, past 
medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2 (2002), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).  If there is 
a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002). 

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is not allowed.  38 C.F.R. § 4.14 
(2002).  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, which is contrary to the 
provisions of 38 C.F.R. § 4.14.  A claimant may have 
separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated 
under different diagnostic codes.  See Fanning v. Brown, 4 
Vet. App. 225 (1993).

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not 
based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997).

The veteran's left foot disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5284 (2002).  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to 
the number assigned to the disease itself; if the rating 
is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2002).  
The hyphenated diagnostic code in this case indicates that 
arthritis due to trauma under diagnostic code 5010 is the 
service-connected disorder, and it is rated as if other 
foot injuries under Diagnostic Code 5284 were the residual 
condition.  Diagnostic Code 5284 provides the rating 
criteria for foot injuries not otherwise specified.  A 20 
percent evaluation is warranted where the foot injury is 
moderately severe.  A 30 percent evaluation is warranted 
where the foot injury is severe.  Where there is actual 
loss of use of the foot, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).

Based on the medical findings and the veteran's 
contentions, the Board finds that the symptoms he 
experiences in his left foot are adequately compensated by 
the current 20 percent disability rating, for a moderately 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2002).  The findings on examination in this case do 
not more nearly approximate the criteria for a 30 percent 
rating, i.e., a severe disability.  Specifically, in June 
2000 the veteran displayed an adequate gait, and range of 
motion testing showed no pain in any movements of the left 
foot.  Nor was there any tenderness or swelling.  Muscle 
strength of the left foot was 3/5 and coordination was 
normal.  X-ray findings of degenerative arthritis were 
described as only mild and moderate to severe.  Similarly, 
upon VA examination in December 2001 the veteran did favor 
his left side when walking, but there was no evidence of 
abnormal weight bearing of the feet and only slight pain 
with motion.  X-rays of the left foot revealed only 
minimal osteoarthritic changes.  

The Board must also determine whether consideration should 
be given to functional loss due to pain under 38 C.F.R. 
§ 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  It is necessary to consider these 
regulatory provisions in the case of disabilities 
involving a joint rated on the basis of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Since Diagnostic Code 5284, under which the veteran is 
rated, does not specifically address limitation of motion, 
it must be determined whether these provisions are 
applicable to this diagnostic code.

In an opinion by the VA General Counsel, it was noted that 
Diagnostic Code 5284 is a more general diagnostic code 
under which a variety of foot injuries may be rated, and 
that the nature of the particular injury determines 
whether limitation of motion is involved.  If limitation 
of motion is involved, 38 C.F.R. §§ 4.40 and 4.45 should 
be applied.  With respect to fractures of the foot, the 
General Counsel stated that some of these injuries may 
affect range of motion, and said the following: "Fractures 
and dislocations, for example, may limit motion in the 
subtalar, midtarsal, and metatarsophalangeal joints."  
VAOPGCPREC 9-98 at 5 (citing Jesse C. DeLee, Fractures and 
dislocations of the foot, in 2 Surgery of the Foot 592 
(Roger A. Mann ed., 5th ed. 1986)).  Because the veteran's 
service-connected left foot condition involves arthritis 
which may limit motion of the foot, the Board will 
consider whether an increased disability rating is 
warranted within the context of 38 C.F.R. §§ 4.40 and 4.45 
(2002).

The medical evidence demonstrates moderately severe 
functional loss associated with the veteran's left foot 
disorder.  For example, he complains of stiffness, 
swelling, and pain on use of the foot.  He had limited 
function of standing and walking due to increased pain 
with increased use of his left foot and has required the 
use of a cane.  A VA examiner also stated that he should 
limit certain activities, such as those requiring 
prolonged standing and walking.  However, muscle strength 
of the left foot was 3/5 and coordination was normal, and 
the veteran is able to do some activities, such as taking 
out the trash, light housework, and climbing stairs.  
These symptoms and findings are not sufficient to warrant 
a increased disability rating according to the rating 
schedule.  Any pain affecting function of the foot is not 
shown to a degree beyond that contemplated by the current 
schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not 
meet the criteria for the next higher schedular 
evaluation.  

Additionally, part of the veteran's left foot impairment 
is associated with nonservice-connected disabilities, such 
as rheumatoid arthritis and chronic inflammatory 
demyelinating polyneuropathy.  Neither of these conditions 
have been related by competent medical evidence to his 
service-connected left foot injury.  The veteran does not 
possesses the requisite medical knowledge or education to 
render such an opinion.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, these problems affect both of his feet, 
as opposed to only the service-connected left foot.  
Regardless, in resolving doubt in the veteran's favor, a 
20 percent rating has been assigned.  38 C.F.R. § 4.3 
(2002).  Although the veteran does have reduced function 
of the left foot, his service-connected disability is not 
shown to be severe so as to warrant a rating in excess of 
20 percent.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5010-5284 (2002). 

The Board has considered whether a separate rating for 
arthritis of the veteran's left foot is warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, arthritis was 
among the evidence specifically considered in assigning 
the veteran a 20 percent disability rating under 
Diagnostic Code 5284, for other foot injuries.  Therefore, 
an additional rating for arthritis would constitute 
pyramiding, or compensating twice for the same disability.  
38 C.F.R. § 4.14 (2002).

The medical evidence associated with the claims file shows 
that the veteran has a left ankle disorder that is a 
residual of the service-connected injury, as determined by 
the December 2001 VA examiner.  The manifestations 
attributable to the ankle, although arising from the same 
service-connected injury, are separate and distinct from 
the symptomatology for which the veteran is being 
compensated under Diagnostic Code 5284.  The 
symptomatology for the ankle is not duplicative of or 
overlapping with the symptomatology of the foot.  If there 
was additional disability attributable to the left ankle 
disorder, the veteran would be entitled to a separate 
disability rating.  The veteran is seeking an increased 
rating for his service-connected disability, and the ankle 
disability is one manifestation of that disability.  
Consideration is therefore given to whether a separate 
evaluation for the left ankle should be assigned under an 
applicable diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (1997).

The veteran was diagnosed as having arthritis of the left 
ankle on VA examination in June 2000.  In December 2001, 
he had dorsiflexion of the ankle from 0 to 20 degrees and 
plantar flexion from 0 to 40 degrees with pain on motion.  
Degenerative arthritis is rated under a combined 
diagnostic code which takes into account both the x-ray 
evidence of degenerative changes of the ankle as well as 
the resulting limitation of motion, if any, of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2002).  A 10 percent disability rating is warranted when 
there is moderate limitation of motion of the ankle and a 
20 percent rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002).  Although the veteran lacks only 5 degrees of 
dorsiflexion and plantar flexion, so as not to approximate 
a moderate degree of limited motion, there is x-ray 
evidence of degenerative joint disease of the left ankle 
and objective evidence of pain.  It is on this basis that 
a 10 percent rating is supportable.  See 38 C.F.R. § 4.59 
(2002) ("With any form of arthritis, painful motion is an 
important factor of disability . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint."); 
see also 38 C.F.R. § 4.71, Plate II, Dorsiflexion and 
Plantar Flexion of the Ankle.  Accordingly, the evidence 
supports the assignment of a separate 10 percent 
disability evaluation under Diagnostic Code 5271, and a 
separate 10 percent rating will be granted, to be combined 
with the rating for a left foot disorder under 38 C.F.R. 
§ 4.25.  As described above, there have been no findings 
of marked limitation of motion of the left ankle.


Extraschedular evaluation

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

In this case, the RO adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Statement of the Case, dated May 10, 
2001.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to 
that issue was proper.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was 
not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 5284 and 5271, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, there is no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the veteran has 
required frequent hospitalizations for his left foot or 
ankle.  Hence, he does not have an exceptional disability 
as manifested by frequent hospitalizations.  Additionally, 
the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to his left 
foot or ankle.  The veteran has asserted that he has not 
worked since 1999 as a result of symptoms associated with 
his left foot disability, however, there is no objective 
evidence that this disability has markedly interfered with 
employment.  The VA examiner in December 2001 indicated 
that the veteran's usual occupation was only limited, as 
opposed to marked.  The veteran was also shown to have 
rheumatoid arthritis and peripheral neuropathy which limit 
his activities, neither of which have been associated with 
service.  Thus, the absence of evidence presenting such 
exceptional circumstances preponderates against referring 
the claim for consideration of an extraschedular rating at 
any time.  The disability is appropriately rated under the 
schedular criteria.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of an injury of the left 
foot with degenerative arthritis is denied.

Entitlement to a separate 10 percent disability rating, 
and no more, for degenerative arthritis of the left ankle 
as a residual of the service-connected injury of the left 
foot, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

